Citation Nr: 0309429	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
emphysema, with alpha 1 antitrypsin deficiency (a pulmonary 
disorder herein).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kurt Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from 
August 1980 to October 1981, with additional periods of 
active service that have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
RO, which denied a claim characterized at the RO as 
entitlement to service connection for COPD.  In light of the 
both the veteran's statements on appeal (See April 1999 
Veteran's Application for Compensation or Pension) and the 
available medical evidence on file, the issue on appeal has 
been recharacterized as on the front page of this Board 
remand.  

The Board notes that while the veteran's June 2000 
substantive appeal included an initial request for a hearing 
before a traveling member of the Board sitting at the RO 
(Travel Board hearing), in July 2000 he withdrew this request 
in lieu of a video conference hearing, conducted by a Member 
of the Board sitting in Washington, D.C., with the veteran at 
the RO.  In June 2001, correspondence was received which 
cancelled this hearing request as well.  No further action is 
indicated.  


REMAND

Despite the RO's attempts to develop this case for appellate 
review, the Board finds, for the following reasons, that a 
remand is needed.

First, the veteran's service medical records appear to have 
been misplaced at the RO sometime between February 2000 and 
January 2002.  While both the February 2000 RO rating 
decision and May 2000 statement of the case (SOC) include 
specific references to the veteran's service medical records, 
including service medical records dated in February 1978, 
June 1979 and August 1981, these records are no longer 
associated with the veteran's VA claims file.  Both an 
October 2000 RO rating decision and supplemental SOC (SSOC) 
note that the RO was unable to locate the veteran's service 
medical records.  While the RO informally documented some 
attempt to locate the missing records, the Board is of the 
opinion that a more comprehensive, perhaps exhaustive, search 
should be conducted at the RO.  Additional development might 
locate the missing records.  

Also, in March 2000, the veteran requested a complete copy of 
his service medical records, and it is noted that these were 
mailed to him April 10, 2000.  He is hereby advised of the 
need to submit any copies he has to the RO so that his claim 
can be fairly adjudicated.  The Board notes the RO did ask 
the veteran for these copies in January 2002, but he did not 
respond.

Pertinent caselaw has long held that a single request for 
service medical records does not fulfill the VA's duty to 
assist.  If an exhaustive search for the veteran's service 
medical records at the RO does not locate the missing 
records, then an attempt should be made to obtain duplicate 
copies potentially on file at the National Personnel Records 
Center (NPRC).  If no such records are located at NPRC or the 
regional office itself, then the RO should obtain and forward 
a NA Form 13055 to the veteran, with instructions that he 
fill it out and return the form to the RO, so that an attempt 
may be made to reconstruct his service medical records from 
secondary sources.  If after the completion of the above 
developmental attempts the RO is of the firm opinion that the 
veteran's service medical records are forever lost, then 
consideration should be given to the application of a 
heightened duty to explain findings where service medical 
records are unavailable or incomplete.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Second, it is necessary that the National Personnel Records 
Center verify the exact dates of the veteran's military 
service.  A DD-214 in the claims file reflects service from 
August 1980 to October 1981, while the veteran maintains his 
period of military service began in 1978.  The DD-214 also 
notes that the veteran served as an infantryman for three 
years, four months, and as a subsistance supply specialist 
for two years, seven months, which is clearly more than the 
year of service shown on that DD-214.

Third, in March 2000, the RO received a document indicating 
that the veteran was considered disabled from April 1999 for 
compensation purposes by the Department of Health and Human 
Services, Social Security Administration (SSA).  The United 
States Court of Appeals for Veterans' Claims (Court) has long 
held that the VA's duty to assist includes the necessity of 
obtaining copies of any medical records used by the SSA in a 
determination of disability.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The Board is of the opinion that the RO 
should obtain copies of any such available medical records 
used by SSA in the evaluation of any disability compensation 
claim of the veteran, for consideration on appeal.  A 
thoughtful review of the SSA medical records should also be 
conducted, and references to any additional sources of 
private treatment records pertinent to the appeal should be 
pursued at the RO with requests for copies of such records.  

Fourth, additional VA and private treatment records exist 
which have neither been requested nor obtained for 
consideration on appeal.  VA treatment records of November 
and December 2000 indicate that the veteran received some 
treatment for COPD and emphysema at VA, but that his 
"primary care provider" is "Dr. Sumner," presumably a 
private physician.  Additionally, while VA administrative 
records indicate VA hospitalization for a lung transplant in 
July 2002, copies of these pertinent treatment records have 
not been requested and obtained for review and consideration 
on appeal-contrary to statements contained in the October 
2002 supplemental SOC (SSOC).  Accordingly, the veteran 
should be contacted for any additional information regarding 
VA and private treatment, with the RO requesting copies of 
all pertinent medical records from all available sources.  

Finally, the Board notes that upon the completion of the 
above, and receipt of service and post-service medical 
evidence, another VA examination of the veteran may or may 
not be indicated.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any pulmonary disease or 
symptomatology, from October 1981 to the 
present, including the address of "Dr. 
Sumner."  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from October 1981 
to the present--if not already on file, 
as identified by the veteran, to include 
Dr. Sumner.  (As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records).  

This must include the RO obtaining the 
veteran's records from the Richmond VA 
medical facility for treatment in May and 
July 2002.

2.  The RO should again advise the 
veteran to submit complete copies of the 
service medical records provided to him 
by VA in April 2000.  Advise him that 
these records have since been misplaced, 
and the records are needed for complete 
and fair consideration of his claim.

3.  The RO should obtain from the 
SSA copies of the records pertinent to 
the veteran's claim for social security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  

4.  The RO should conduct a swift and 
exhaustive search of the RO facility for 
the veteran's service medical records 
misplaced at the RO between February 2000 
and January 2002.  Documentation of the 
RO's efforts in this regard is requested, 
with identification and signatures of 
responsible RO personnel.  

5.  Thereafter, if the RO is unsuccessful 
in locating the veteran's missing service 
medical records, the RO should contact 
the National Personnel Records Center 
(NPRC) and request and obtain copies of 
any available duplicate service medical 
records of the veteran.  The RO should 
explain that while copies were previously 
received from NPRC, these records were 
misplaced at the RO.  Copies of the RO's 
written request, and the NPRC's response, 
must be maintained in the claims file.  

6.  If the above NPRC request in 
unsuccessful in obtaining duplicate 
copies of the veteran's service medical 
records, then the RO should provide the 
veteran with a National Archives and 
Records Administration, Request for 
Information Needed to Reconstruct Medical 
Data, NA Form 13055, with instructions 
that the veteran fill out and return this 
form for use in reconstructing the 
veteran's service medical records from 
secondary sources.  

Upon the return of the veteran's 
completed NA Form 13055, the RO should 
contact the NPRC and obtain copies of the 
veteran's entire service administrative 
and personnel records files.  These 
records should then be used in a search 
for copies of any additional service 
medical records-including information 
contained in the veteran's DD Form 214.  
All leads should be pursued and 
documented for future reference.  

With any additional information obtained 
pursuant to the above requests, the RO's 
request should include a copy of the 
veteran's completed NA Form 13055, with a 
request that the veteran's service 
medical records be reconstructed from 
secondary sources.  Copies of the RO's 
written request, the NA Form 13055, as 
well as the NPRC's response, must be 
maintained in the claims file.  

7.  The RO should ask NPRC to verify the 
exact dates of the veteran's active 
military service.

8.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  If appropriate and 
necessary, schedule the veteran for VA 
examination, with medical nexus opinion 
as to the relationship, if any, between 
current pulmonary or respiratory 
disorders and his military service.  If a 
VA examination is deemed indicated, the 
claims folder must be made available to 
the examiner in connection with the 
examination.  All indicated testing 
should be completed.  The examiner is to 
set forth all findings and conclusions, 
along with rationale and support for the 
diagnosis entered, in a clear, 
comprehensive and legible manner, with 
reference to the veteran's documented 
clinical history.  

9.  Thereafter, the RO should 
readjudicate the veteran's claim as 
identified on the front page of this 
Board remand.  If the decision, in whole 
or in part, remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


